                                Case 8:20-bk-04253-CED                   Doc 1        Filed 06/01/20           Page 1 of 41


Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Outdoor By Design LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  7839 Fruitville Road
                                  Sarasota, FL 34240
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Sarasota                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                Case 8:20-bk-04253-CED                       Doc 1         Filed 06/01/20              Page 2 of 41
Debtor    Outdoor By Design LLC                                                                        Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                               Case 8:20-bk-04253-CED                       Doc 1        Filed 06/01/20             Page 3 of 41
Debtor   Outdoor By Design LLC                                                                      Case number (if known)
         Name



11. Why is the case filed in     Check all that apply:
    this district?
                                          Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                          preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                          A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or           No
    have possession of any
    real property or personal                 Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                     Yes.
    property that needs
    immediate attention?                      Why does the property need immediate attention? (Check all that apply.)
                                                 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                What is the hazard?
                                                 It needs to be physically secured or protected from the weather.
                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                 Other
                                              Where is the property?
                                                                               Number, Street, City, State & ZIP Code
                                              Is the property insured?
                                                 No
                                                 Yes.    Insurance agency
                                                         Contact name
                                                         Phone



         Statistical and administrative information

13. Debtor's estimation of       .         Check one:
    available funds
                                              Funds will be available for distribution to unsecured creditors.
                                              After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of              1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                         5001-10,000                                 50,001-100,000
                                     50-99
                                     100-199                                          10,001-25,000                               More than100,000
                                     200-999

15. Estimated Assets                 $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities            $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                              Case 8:20-bk-04253-CED                      Doc 1        Filed 06/01/20              Page 4 of 41
Debtor    Outdoor By Design LLC                                                                    Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      May 29, 2020
                                                  MM / DD / YYYY


                             X   /s/ Jerry Camp                                                           Jerry Camp
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Benjamin G. Martin, Esq.                                              Date May 29, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Benjamin G. Martin, Esq.
                                 Printed name

                                 Law Offices of Benjamin Martin
                                 Firm name

                                 1620 Main Street, Ste. 1
                                 Sarasota, FL 34236
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (941) 951-6166                Email address


                                 464661 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                                Case 8:20-bk-04253-CED                            Doc 1        Filed 06/01/20            Page 5 of 41




 Fill in this information to identify the case:

 Debtor name         Outdoor By Design LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                               12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          May 29, 2020                            X /s/ Jerry Camp
                                                                       Signature of individual signing on behalf of debtor

                                                                       Jerry Camp
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                     Case 8:20-bk-04253-CED                         Doc 1         Filed 06/01/20                Page 6 of 41


 Fill in this information to identify the case:
 Debtor name Outdoor By Design LLC
 United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA,                                                                                  Check if this is an
                                                TAMPA DIVISION
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 24Capital, LLC                                                  90 days or less:                                   $263,000.00                       $10.00            $262,990.00
 31-10 37th Ave.                                                 Accounts
 Long Island City, NY                                            receivable
 11101
 Adecco                                                          Labor                                                                                                    $49,711.00
 Employment
 Services
 2201 Cantu Ct #103
 Sarasota, FL 34232
 Alpha Resources,                                                Maintenance                                                                                              $51,234.59
 LLC
 PO BOX 1550
 Windermere, FL
 34786
 Cima Energy                                                     Gas contract                                                                                             $39,533.18
 Solutions
 PO Box 746225
 Atlanta, GA
 30374-6225
 Eastern Metal                                                   Material                                                                                               $291,654.15
 Supply Company
 3600 23rd Ave South
 Lake Worth, FL
 33461
 Express Garden                                                  Materials                                                                                                $40,452.80
 B1-101 & 201
 40 Da Jung Zhong
 Road
 Guangzhou, China
 510095
 Great Leisure USA,                                              Sun 3D Printer                                      $80,000.00                 $25,000.00                $55,000.00
 LLC
 6264 Nesbit Road
 Fitchburg, WI 53719




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                     Case 8:20-bk-04253-CED                         Doc 1         Filed 06/01/20                Page 7 of 41



 Debtor    Outdoor By Design LLC                                                                              Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Green Capital                                                   90 days or less:                                   $249,083.66               $233,200.00               $249,083.66
 Funding, LLC                                                    Accounts
 116 Nassau Street                                               receivable
 Suite 804
 New York, NY 10038
 James D. Milligan                                               90 days or less:                                   $348,000.00               $233,200.00               $348,000.00
 P.O. Box 2057                                                   Accounts
 Traverse City, MI                                               receivable
 49685
 Matthew McCormick                                               Inventory and                                      $207,583.00                       $10.00            $207,573.00
 390 Main Street                                                 equipment
 Suite 2
 Barrington, MA
 02130
 Outdoor Experience                                                                                                                                                       $74,999.99
 5204 Beacon Road
 Palmetto, FL 34221
 PCA Corrugated &                                                Materials                                                                                              $134,007.26
 Display, LLC
 PO Box 12485
 Newark, NJ
 07101-3585
 Regions Bank                                                    Line of Credit                                                                                         $100,280.27
 201 Milan Parkway
 Birmingham, AL
 35211
 Regions Bank                                                    PPP loan               Contingent                                                                      $613,300.00
 P.O. Box 11007                                                                         Unliquidated
 Birmingham, AL                                                                         Disputed
 35288-0001
 RPC Florida, LLC                                                Rent                                                                                                   $140,932.77
 14 Crestline Court
 Owings Mills, MD
 21117
 Superior Rigging &                                              Services and                                                                                           $317,348.00
 Erecting Co.                                                    equipment
 3250 Woodstock
 Road
 Atlanta, GA 30316
 WebBank                                                         Loan                                                                                                   $163,400.00
 c/o Can Capital, Inc.
 2015 Vaughn Rd.,
 N.W. Bldg 500
 Kennesaw, GA
 30144
 WebBank                                                         Equipment                                          $163,400.00                       $10.00            $163,390.00
 c/o Can Capital, Inc.
 2015 Vaughn Rd.,
 N.W. Bldg 500
 Kennesaw, GA
 30144



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                     Case 8:20-bk-04253-CED                         Doc 1         Filed 06/01/20                Page 8 of 41



 Debtor    Outdoor By Design LLC                                                                              Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 WMCV Phase 3 SPE,                                               Settlement                                                                                               $40,000.00
 LLC
 Attn: General
 Counsel
 475 S. Grand Central
 Pkwy
 Suite 1615
 Las Vegas, NV
 89106
 WWEX                                                            Materials                                                                                                $50,867.04
 801 Laurel Oak
 Drive
 Suite 702
 Naples, FL 34108




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                      Case 8:20-bk-04253-CED                                            Doc 1              Filed 06/01/20                         Page 9 of 41

 Fill in this information to identify the case:

 Debtor name            Outdoor By Design LLC

 United States Bankruptcy Court for the:                       MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        3,090,093.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        3,090,093.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        8,064,198.66


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $              7,825.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        2,471,146.94


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         10,543,170.60




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                               Case 8:20-bk-04253-CED                       Doc 1      Filed 06/01/20          Page 10 of 41

 Fill in this information to identify the case:

 Debtor name         Outdoor By Design LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Operating account with Regions Bank                     Checking                        8435                                       $175.00




           3.2.     Payroll acount with Regions Bank                        Checking                        5692                                    $14,779.00




           3.3.     PPP account with Regions Bank                           Checking                        6109                                  $291,594.00




           3.4.     Transfer account with Park Bank                         Checking                        9303                                       $150.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                   $306,698.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                               Case 8:20-bk-04253-CED                        Doc 1        Filed 06/01/20            Page 11 of 41

 Debtor         Outdoor By Design LLC                                                             Case number (If known)
                Name



 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            233,200.00   -                                   0.00 = ....                 $233,200.00
                                              face amount                           doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                              $233,200.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of         Valuation method used    Current value of
                                                      physical inventory         debtor's interest         for current value        debtor's interest
                                                                                 (Where available)

 19.       Raw materials
           Aluminum Extrusions,
           hardware items, table
           tops, powder coat paint,
           touch up paint, strap,
           sewing accessories,
           umbrellas, packaging
           boxes, molden plastic
           parts, and fabrics                                                              Unknown         Liquidation                       $354,262.00



 20.       Work in progress
           West Indies, Island Bay,
           Island Bay II, Maui,
           Kalani, Amherst,
           Regatta, Production
           schedule and Menards                                                            Unknown         Liquidation                       $216,822.00



 21.       Finished goods, including goods held for resale
           WI stock, caliber
           inventory and Sarasota
           show stock                                                                      Unknown         Liquidation                       $258,011.00



 22.       Other inventory or supplies


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                               Case 8:20-bk-04253-CED                          Doc 1      Filed 06/01/20        Page 12 of 41

 Debtor         Outdoor By Design LLC                                                            Case number (If known)
                Name


 23.       Total of Part 5.                                                                                                          $829,095.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers                 debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                         (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2006 Dodge Caravan                                                   Unknown       Liquidation                         $2,000.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Sun 3D Printer                                                                 Unknown       Liquidation                       $25,000.00


           Misc. equipment (see attached Exhibit A)                                       Unknown       Liquidation                    $1,694,100.00



 51.       Total of Part 8.                                                                                                        $1,721,100.00
           Add lines 47 through 50. Copy the total to line 87.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                               Case 8:20-bk-04253-CED                       Doc 1      Filed 06/01/20         Page 13 of 41

 Debtor         Outdoor By Design LLC                                                        Case number (If known)
                Name



 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                                 Case 8:20-bk-04253-CED                                   Doc 1            Filed 06/01/20               Page 14 of 41

 Debtor          Outdoor By Design LLC                                                                               Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $306,698.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $233,200.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $829,095.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                  $1,721,100.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $3,090,093.00            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $3,090,093.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                                Case 8:20-bk-04253-CED                            Doc 1         Filed 06/01/20        Page 15 of 41

 Fill in this information to identify the case:

 Debtor name         Outdoor By Design LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   24Capital, LLC                                 Describe debtor's property that is subject to a lien                 $263,000.00                      $10.00
       Creditor's Name                                90 days or less: Accounts receivable
       31-10 37th Ave.
       Long Island City, NY 11101
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Great Leisure USA, LLC                         Describe debtor's property that is subject to a lien                   $80,000.00                $25,000.00
       Creditor's Name                                Sun 3D Printer
       6264 Nesbit Road
       Fitchburg, WI 53719
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                Case 8:20-bk-04253-CED                            Doc 1         Filed 06/01/20          Page 16 of 41

 Debtor       Outdoor By Design LLC                                                                   Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Green Capital Funding,
 2.3                                                                                                                           $249,083.66   $233,200.00
       LLC                                            Describe debtor's property that is subject to a lien
       Creditor's Name                                90 days or less: Accounts receivable
       116 Nassau Street
       Suite 804
       New York, NY 10038
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. Rosenthal and
       Rosenthal, Inc.
       2. Green Capital Funding,
       LLC
       3. James D. Milligan

 2.4   James D. Milligan                              Describe debtor's property that is subject to a lien                     $348,000.00   $233,200.00
       Creditor's Name                                90 days or less: Accounts receivable
       P.O. Box 2057
       Traverse City, MI 49685
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.3

 2.5   Matthew McCormick                              Describe debtor's property that is subject to a lien                     $207,583.00         $10.00
       Creditor's Name                                Inventory and equipment
       390 Main Street
       Suite 2
       Barrington, MA 02130

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 2 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                Case 8:20-bk-04253-CED                            Doc 1         Filed 06/01/20          Page 17 of 41

 Debtor       Outdoor By Design LLC                                                                   Case number (if known)
              Name

       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Rosenthal and Rosenthal,
 2.6                                                  Describe debtor's property that is subject to a lien                 $6,753,132.00     $233,200.00
       Inc.
       Creditor's Name                                Accounts receivable, equipment, and
                                                      inventory
       1370 Broadway
       New York, NY 10018
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.3

 2.7   WebBank                                        Describe debtor's property that is subject to a lien                     $163,400.00         $10.00
       Creditor's Name                                Equipment
       c/o Can Capital, Inc.
       2015 Vaughn Rd., N.W.
       Bldg 500
       Kennesaw, GA 30144
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 3 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                               Case 8:20-bk-04253-CED                      Doc 1         Filed 06/01/20             Page 18 of 41

 Debtor       Outdoor By Design LLC                                                             Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



                                                                                                                         $8,064,198.6
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                    6

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 4 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                               Case 8:20-bk-04253-CED                                Doc 1           Filed 06/01/20                Page 19 of 41

 Fill in this information to identify the case:

 Debtor name         Outdoor By Design LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

 Case number (if known)
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                            12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim            Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $7,825.00     $7,825.00
           Florida Dept. of Revenue                                  Check all that apply.
           5050 W. Tennesssee St.                                       Contingent
           Tallahassee, FL 32399-0110                                   Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                     $1,410.42
           AAP Indutrial                                                               Contingent
           1634 Barber Road                                                            Unliquidated
           Sarasota, FL 34240                                                          Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Maintenance
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                     $3,865.65
           Action Upholstery                                                           Contingent
           2227 72nd Ave E                                                             Unliquidated
           Sarasota, FL 34243                                                          Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Materials
           Last 4 digits of account number      0248
                                                                                   Is the claim subject to offset?           No   Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                             page 1 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   26746                                            Best Case Bankruptcy
                               Case 8:20-bk-04253-CED                         Doc 1           Filed 06/01/20                 Page 20 of 41

 Debtor       Outdoor By Design LLC                                                                   Case number (if known)
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,830.90
          Ad-Vance Talent                                                       Contingent
          3911 Golf Park Loop                                                   Unliquidated
          Suite 103                                                             Disputed
          Bradenton, FL 34203
                                                                             Basis for the claim:    Labor
          Date(s) debt was incurred
          Last 4 digits of account number       0800                         Is the claim subject to offset?     No       Yes


 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $49,711.00
          Adecco Employment Services                                            Contingent
          2201 Cantu Ct #103                                                    Unliquidated
          Sarasota, FL 34232                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Labor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,895.24
          Airgas                                                                Contingent
          PO Box 734672                                                         Unliquidated
          Dallas, TX 75373-4672                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $235.02
          Alarm & Entertainment Services, Inc                                   Contingent
          3317 North Chamberlain Blvd                                           Unliquidated
          North Port, FL 34286                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,852.70
          Aldora Aluminum & Glass                                               Contingent
          PO Box 41087                                                          Unliquidated
          Charleston, SC 29423-1087                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Materials
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $51,234.59
          Alpha Resources, LLC                                                  Contingent
          PO BOX 1550                                                           Unliquidated
          Windermere, FL 34786                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Maintenance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $691.18
          Amerian Industrial Truck Service                                      Contingent
          3547 53rd Ave W                                                       Unliquidated
          Bradenton, FL 34210                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Maintenance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 2 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 8:20-bk-04253-CED                         Doc 1           Filed 06/01/20                 Page 21 of 41

 Debtor       Outdoor By Design LLC                                                                   Case number (if known)
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $475.00
          Anne C. Hazell                                                        Contingent
          103 North Lane                                                        Unliquidated
          Osprey, FL 34229                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Material
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,052.50
          Art Precision Metal Products                                          Contingent
          1465 Strong Ave                                                       Unliquidated
          Copiague, NY 11726                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Material
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,554.00
          AT Mold                                                               Contingent
          2451 NW 77th Terrace                                                  Unliquidated
          Miami, FL 33147                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Maintenance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,700.00
          Badger Bob's Plumbing                                                 Contingent
          215 Interstate Blvd.                                                  Unliquidated
          Sarasota, FL 34240                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Materials
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,000.00
          Benada Aluminum                                                       Contingent
          PO Box 1209                                                           Unliquidated
          Winter Park, FL 32790-1209                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Materials
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $72.00
          Benefit Intelligence Inc.                                             Contingent
          4862 Baseline Rd #101                                                 Unliquidated
          Mesa, AZ 85206                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,102.59
          Bill Echols                                                           Contingent
          5204 Beacon Road                                                      Unliquidated
          Palmetto, FL 34221                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 8:20-bk-04253-CED                         Doc 1           Filed 06/01/20                 Page 22 of 41

 Debtor       Outdoor By Design LLC                                                                   Case number (if known)
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,034.57
          CEC Motor and Utility Services                                        Contingent
          14555 Barber Ave                                                      Unliquidated
          Warren, MI 48088                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Maintenance
          Last 4 digits of account number       282
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $39,533.18
          Cima Energy Solutions                                                 Contingent
          PO Box 746225                                                         Unliquidated
          Atlanta, GA 30374-6225                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Gas contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $952.51
          Cintas Fire                                                           Contingent
          PO Box 525414                                                         Unliquidated
          Cincinnati, OH 45263-6525                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $355.64
          Coastal Construction Products                                         Contingent
          3401 Phillips Hwy                                                     Unliquidated
          Jacksonville, FL 32207                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Material
          Last 4 digits of account number       5036
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,743.84
          Commercial Fire & Communicatons                                       Contingent
          PO Box 1350                                                           Unliquidated
          Largo, FL 33779-1350                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,277.90
          Commerical Visions                                                    Contingent
          Tammy Camp                                                            Unliquidated
          2413 Donoma Dr W                                                      Disputed
          Nokomis, FL 34275
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,277.90
          Compressed Air Systems                                                Contingent
          9303 Stannum Street                                                   Unliquidated
          Tampa, FL 33619                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Maintenance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 8:20-bk-04253-CED                         Doc 1           Filed 06/01/20                 Page 23 of 41

 Debtor       Outdoor By Design LLC                                                                   Case number (if known)
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $292.00
          Cool Today Plumbing                                                   Contingent
          6143 Clark Center Ave.                                                Unliquidated
          Sarasota, FL 34238                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Maintenance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $600.08
          Copies Plus Inc.                                                      Contingent
          1680 South Tamiami Trail                                              Unliquidated
          Unit B                                                                Disputed
          Venice, FL 34293-1601
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,284.50
          Cornerstone Global Services                                           Contingent
          5550 Executive Drive
                                                                                Unliquidated
          Suite 240
          Tampa, FL 33609                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Software maintenance
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $728.46
          Coverall                                                              Contingent
          2955 Momemtum Place                                                   Unliquidated
          Chicago, IL 60689                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $32,936.65
          Department of Financial Services                                      Contingent
          Division of Worker's Compensation                                     Unliquidated
          Tallahassee, FL 32314                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Worker's compensation penalty
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $291,654.15
          Eastern Metal Supply Company                                          Contingent
          3600 23rd Ave South                                                   Unliquidated
          Lake Worth, FL 33461                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Material
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $695.00
          Edmunds Metal                                                         Contingent
          6111 15th Street East                                                 Unliquidated
          Bradenton, FL 34203                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Material
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 8:20-bk-04253-CED                         Doc 1           Filed 06/01/20                 Page 24 of 41

 Debtor       Outdoor By Design LLC                                                                   Case number (if known)
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $140.00
          Executive Express Carrier Services                                    Contingent
          2510 Tamiami Trail N #A                                               Unliquidated
          Nokomis, FL 34275                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $40,452.80
          Express Garden                                                        Contingent
          B1-101 & 201                                                          Unliquidated
          40 Da Jung Zhong Road                                                 Disputed
          Guangzhou, China 510095
                                                                             Basis for the claim:    Materials
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $107.00
          Fahey Pest & Lawn Maintenance                                         Contingent
          PO Box 4093                                                           Unliquidated
          Sarasota, FL 34230                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,882.56
          Fasco Distributors                                                    Contingent
          4450 Greenwood Stables                                                Unliquidated
          Sarasota, FL 34235                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Materials
          Last 4 digits of account number       4425
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,100.35
          Fastenal                                                              Contingent
          PO Box 978                                                            Unliquidated
          Winona, MN 55987-0978                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Materials
          Last 4 digits of account number       1891
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $459.24
          FedEx Parcel                                                          Contingent
          PO Box 660481                                                         Unliquidated
          Dallas, TX 75266-0481                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3503
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,600.89
          FedEx Freight                                                         Contingent
          PO Box 223125                                                         Unliquidated
          Pittsburgh, PA 15251-2125                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3503
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 8:20-bk-04253-CED                         Doc 1           Filed 06/01/20                 Page 25 of 41

 Debtor       Outdoor By Design LLC                                                                   Case number (if known)
              Name

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $322.66
          Final Finish                                                          Contingent
          1510 9th St W                                                         Unliquidated
          Bradenton, FL 34205                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $316.00
          FL Elevator                                                           Contingent
          4230 Derek Way                                                        Unliquidated
          Sarasota, FL 34233                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,637.28
          Four Winds Network                                                    Contingent
          72 Saraosta Center Blvd.                                              Unliquidated
          Sarasota, FL 34240                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.00
          GS1                                                                   Contingent
          PO Box 78000                                                          Unliquidated
          Detroit, MI 48278-1271                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,926.25
          International Casual Furnishings                                      Contingent
          1912 Eastchester Drive                                                Unliquidated
          Suite 100                                                             Disputed
          High Point, NC 27265
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $598.06
          Jive Communications                                                   Contingent
          2570 W. 600 N.                                                        Unliquidated
          Lindon, UT 84042                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,588.85
          K-M Industrial Products, Inc.                                         Contingent
          PO Box 1285                                                           Unliquidated
          620 Monroe St                                                         Disputed
          Oxford, GA 30054
                                                                             Basis for the claim:    Materials
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 8:20-bk-04253-CED                         Doc 1           Filed 06/01/20                 Page 26 of 41

 Debtor       Outdoor By Design LLC                                                                   Case number (if known)
              Name

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,420.72
          Lample Stamping and Manufactoring                                     Contingent
          2908 29th ave East, Suite B                                           Unliquidated
          Bradenton, FL 34208                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Materials
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $172.34
          Mac Papers                                                            Contingent
          PO Box 930513                                                         Unliquidated
          Atlanta, GA 31193-0513                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,134.65
          MLC Cad Systems                                                       Contingent
          4625 W William Cannon Drive                                           Unliquidated
          Austin, TX 78749                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $74,999.99
          Outdoor Experience                                                    Contingent
          5204 Beacon Road                                                      Unliquidated
          Palmetto, FL 34221                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,396.00
          Palm Printing                                                         Contingent
          6001-A Business Blvd                                                  Unliquidated
          Sarasota, FL 34240                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,320.22
          Patio Products                                                        Contingent
          4201 North Dixie Hwy                                                  Unliquidated
          Boca Raton, FL 33431                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Materials
          Last 4 digits of account number       0332
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $134,007.26
          PCA Corrugated & Display, LLC                                         Contingent
          PO Box 12485                                                          Unliquidated
          Newark, NJ 07101-3585                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Materials
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 8:20-bk-04253-CED                         Doc 1           Filed 06/01/20                 Page 27 of 41

 Debtor       Outdoor By Design LLC                                                                   Case number (if known)
              Name

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,236.50
          Peidmont Plastics                                                     Contingent
          PO Box 931291                                                         Unliquidated
          Atlanta, GA 31193-1291                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Materials
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,324.80
          Pillows & Fibers Inc.                                                 Contingent
          605 West 17th Street                                                  Unliquidated
          Hialeah, FL 33010                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Materials
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $752.95
          Porter Precision Products                                             Contingent
          2734 Banning Road                                                     Unliquidated
          Cincinnati, OH 45239                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Maintenance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $979.50
          Quest Diagnostics                                                     Contingent
          PO Box 740709                                                         Unliquidated
          Atlanta, GA 30374-0709                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6128
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,280.27
          Regions Bank                                                          Contingent
          201 Milan Parkway                                                     Unliquidated
          Birmingham, AL 35211                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Line of Credit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,351.80
          Regions Bank                                                          Contingent
          P.O. Box 11007                                                        Unliquidated
          Birmingham, AL 35288-0001                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $613,300.00
          Regions Bank                                                          Contingent
          P.O. Box 11007
                                                                                Unliquidated
          Birmingham, AL 35288-0001
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    PPP loan
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 8:20-bk-04253-CED                         Doc 1           Filed 06/01/20                 Page 28 of 41

 Debtor       Outdoor By Design LLC                                                                   Case number (if known)
              Name

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $28,230.85
          Revenue Systems Inc                                                   Contingent
          2196 Main Street J                                                    Unliquidated
          Dunedin, FL 34698                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Worker's compensation insurance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $140,932.77
          RPC Florida, LLC                                                      Contingent
          14 Crestline Court                                                    Unliquidated
          Owings Mills, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,074.87
          Seko Worldwide                                                        Contingent
          1100 Arlington Heights Road                                           Unliquidated
          Suite 600                                                             Disputed
          Itasca, IL 60143
                                                                             Basis for the claim:    Materials
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,000.00
          Skillpath                                                             Contingent
          6900 Squibb Road                                                      Unliquidated
          Mission, KS 66202                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $784.29
          Stafast                                                               Contingent
          5005 Lake Shore Blvd.                                                 Unliquidated
          Painesville, OH 44077                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Materials
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $340.95
          Suburban Propane                                                      Contingent
          6991 15th St. E.                                                      Unliquidated
          Sarasota, FL 34243                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       1564
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $545.70
          Sun 3D                                                                Contingent
          2550 N Powerline Road                                                 Unliquidated
          Suite 104                                                             Disputed
          Pompano Beach, FL 33069
                                                                             Basis for the claim:    Materials
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 8:20-bk-04253-CED                         Doc 1           Filed 06/01/20                 Page 29 of 41

 Debtor       Outdoor By Design LLC                                                                   Case number (if known)
              Name

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,683.50
          Sun Graphic Text                                                      Contingent
          2310 Whitfiled Park Avenue                                            Unliquidated
          Sarasota, FL 34243                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Materials
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $720.48
          Super Chem Inc.                                                       Contingent
          1801 North East Ave                                                   Unliquidated
          Sarasota, FL 34234                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Materials
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $317,348.00
          Superior Rigging & Erecting Co.                                       Contingent
          3250 Woodstock Road                                                   Unliquidated
          Atlanta, GA 30316                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services and equipment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,630.95
          Supreme Energy                                                        Contingent
          532 Freeman Street                                                    Unliquidated
          Orange, NJ 07050                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,852.76
          SureCrete Design Problems                                             Contingent
          15246 Citrus County Drive                                             Unliquidated
          Dade City, FL 33523                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Materials
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $31,816.07
          Teco Gas                                                              Contingent
          PO Box 31318                                                          Unliquidated
          Tampa, FL 33631-3318                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $85.21
          Terry Supply Company                                                  Contingent
          6211 17th Street East                                                 Unliquidated
          Bradenton, FL 34203                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Materials
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 8:20-bk-04253-CED                         Doc 1           Filed 06/01/20                 Page 30 of 41

 Debtor       Outdoor By Design LLC                                                                   Case number (if known)
              Name

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $432.60
          The Outdoor GreatRoom Company LLC                                     Contingent
          14400 Southcross Drive West                                           Unliquidated
          Suite 100                                                             Disputed
          Burnsville, MN 55306
                                                                             Basis for the claim:    Materials
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $399.36
          Tri-H Metal Products                                                  Contingent
          581 21st Street East                                                  Unliquidated
          Bradenton, FL 34203                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Materials
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $105.00
          Trinity Graphic USA Inc                                               Contingent
          855 Tallevast Road                                                    Unliquidated
          Suite C                                                               Disputed
          Sarasota, FL 34243
                                                                             Basis for the claim:    Materials
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,496.58
          Trulite Glass & Aluminum Solutions                                    Contingent
          3130 63rd Ave East                                                    Unliquidated
          Bradenton, FL 34203                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Materials
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,127.20
          Twitchell                                                             Contingent
          PO Box 2153                                                           Unliquidated
          Birmingham, AL 35287-3490                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Materials
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $742.23
          Uline                                                                 Contingent
          PO Box 88741                                                          Unliquidated
          Chicago, IL 60680-1741                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Materials
          Last 4 digits of account number       0192
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,513.37
          Ultrafabrics                                                          Contingent
          PO Box 844254                                                         Unliquidated
          Boston, MA 02284-4254                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Materials
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 12 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 8:20-bk-04253-CED                         Doc 1           Filed 06/01/20                 Page 31 of 41

 Debtor       Outdoor By Design LLC                                                                   Case number (if known)
              Name

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,048.15
          Universal Foam Products                                               Contingent
          16 Stenersen Lane                                                     Unliquidated
          Suite 4B                                                              Disputed
          Cockeysville, MD 21030
                                                                             Basis for the claim:    Materials
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,707.55
          Victory Packaging                                                     Contingent
          PO Box 844138                                                         Unliquidated
          Dallas, TX 75284-4138                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Materials
          Last 4 digits of account number       5633
                                                                             Is the claim subject to offset?     No       Yes

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $310.60
          Vinyl Tech LTD                                                        Contingent
          179 Straits Lane                                                      Unliquidated
          Killbuck, OH 44637                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Materials
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,509.98
          Water Boy                                                             Contingent
          4454 19th Street Ct E                                                 Unliquidated
          Bradenton, FL 34203                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       LN80
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $125.00
          Water Equipment Technologies                                          Contingent
          451 Interstate Court                                                  Unliquidated
          Sarasota, FL 34240                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $961.00
          Watson Electric                                                       Contingent
          6900 68th Ave.                                                        Unliquidated
          Pinellas Park, FL 33781                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Maintenance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $163,400.00
          WebBank                                                               Contingent
          c/o Can Capital, Inc.                                                 Unliquidated
          2015 Vaughn Rd., N.W. Bldg 500                                        Disputed
          Kennesaw, GA 30144
                                                                             Basis for the claim:    Loan
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 13 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 8:20-bk-04253-CED                         Doc 1           Filed 06/01/20                  Page 32 of 41

 Debtor       Outdoor By Design LLC                                                                   Case number (if known)
              Name

 3.87      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $40,000.00
           WMCV Phase 3 SPE, LLC
           Attn: General Counsel                                                Contingent
           475 S. Grand Central Pkwy                                            Unliquidated
           Suite 1615                                                           Disputed
           Las Vegas, NV 89106
                                                                             Basis for the claim:    Settlement
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?        No      Yes


 3.88      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $31,996.77
           Wurth Action Bolt and Tool Company                                   Contingent
           PO Box 1449                                                          Unliquidated
           Lake Worth, FL 33460                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Materials
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No      Yes

 3.89      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $50,867.04
           WWEX                                                                 Contingent
           801 Laurel Oak Drive                                                 Unliquidated
           Suite 702                                                            Disputed
           Naples, FL 34108
                                                                             Basis for the claim:    Materials
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?        No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Christoher Morrison, Esq.
           1432 First St.                                                                             Line     3.60
           Suite 1
                                                                                                             Not listed. Explain
           Sarasota, FL 34236

 4.2       Mark E. Ferrario, Esq.
           Greenberg Trauig, LLP                                                                      Line     3.87
           10845 Griffith Peak Drive
                                                                                                             Not listed. Explain
           Suite 600
           Las Vegas, NV 89135


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                      7,825.00
 5b. Total claims from Part 2                                                                            5b.    +     $                  2,471,146.94

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                      2,478,971.94




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 14 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                               Case 8:20-bk-04253-CED                      Doc 1       Filed 06/01/20         Page 33 of 41

 Fill in this information to identify the case:

 Debtor name         Outdoor By Design LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.        State what the contract or                   Lease of server, calls
             lease is for and the nature of               for monthly payment of
             the debtor's interest                        $535.00
                                                                                       Graybar Financial Services
                  State the term remaining                15                           c/o Vendor Services Center
                                                                                       ISAOA
             List the contract number of any                                           PO Box 15270
                   government contract                                                 Irvine, CA 92623


 2.2.        State what the contract or                   Lease of Ricoh C6903,
             lease is for and the nature of               calls for monthly
             the debtor's interest                        payment of $191.00

                  State the term remaining                54
                                                                                       Great American Financial Services
             List the contract number of any                                           625 First Street SE
                   government contract                                                 Cedar Rapids, IA 52401


 2.3.        State what the contract or                   Lease of CIS
             lease is for and the nature of               Configurator Software,
             the debtor's interest                        calls for monthly
                                                          payment of $825.00
                  State the term remaining                11
                                                                                       Marlin Business Bank
             List the contract number of any                                           300 Fellowship Road
                   government contract                                                 Mount Laurel, NJ 08054


 2.4.        State what the contract or                   Lease of 7839 Fruitville
             lease is for and the nature of               Road calls for monthly
             the debtor's interest                        payment of $46,977.00

                  State the term remaining                99
                                                                                       RPC Florida, LLC
             List the contract number of any                                           14 Crestline Ct.
                   government contract                                                 Owings Mills, MD 21117




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                               Case 8:20-bk-04253-CED                            Doc 1   Filed 06/01/20         Page 34 of 41
 Debtor 1 Outdoor By Design LLC                                                                  Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.5.        State what the contract or                   Lease of 2838
             lease is for and the nature of               Industrial, calls for a
             the debtor's interest                        monthly payment of
                                                          $4,686.00
                  State the term remaining                8
                                                                                         SRQ Industrial LLC
             List the contract number of any                                             2383 Industrial Road
                   government contract                                                   Sarasota, FL 34234




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                               Case 8:20-bk-04253-CED                        Doc 1   Filed 06/01/20        Page 35 of 41

 Fill in this information to identify the case:

 Debtor name         Outdoor By Design LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State       Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State       Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State       Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State       Zip Code




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                               Case 8:20-bk-04253-CED                        Doc 1         Filed 06/01/20             Page 36 of 41

                                                               United States Bankruptcy Court
                                                           Middle District of Florida, Tampa Division
 In re      Outdoor By Design LLC                                                                                     Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Donald & Lisa Corning                                                                30%                                        Member
 967 Carnoustie Way
 Oregon, WI 53575

 Erin Corning & Teresa Mueller                                                        10%                                        Member
 5778 Longwood Lane
 Madison, WI 53711

 Jerry & Tammy Camp                                                                   40%                                        Member
 2413 Sonoma Drive W
 Nokomis, FL 34275

 Kendra & Jason Farley                                                                5%                                         Member
 6 Payson Court
 Madison, WI 53719

 Michael & Ashley Thomas                                                              1%                                         Member
 2514 Prairie Road
 Madison, WI 53711

 Norman & Jody Shapiro                                                                2%                                         Member
 31 New Jersey
 Huntington Station, NY 11746

 Peter & Allyson Knudsen                                                              9%                                         Member
 8628 Lake Riley Drive
 Chanhassen, MN 55317

 Peter & Nancy Hill                                                                   3%                                         Member
 2876 Deer Creek Run
 Sun Prairie, WI 53590


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date May 29, 2020                                                           Signature /s/ Jerry Camp
                                                                                            Jerry Camp

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.



Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                               Case 8:20-bk-04253-CED                     Doc 1      Filed 06/01/20     Page 37 of 41




                                                               United States Bankruptcy Court
                                                           Middle District of Florida, Tampa Division
 In re      Outdoor By Design LLC                                                                       Case No.
                                                                                Debtor(s)               Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       May 29, 2020                                            /s/ Jerry Camp
                                                                     Jerry Camp/President
                                                                     Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                        Case 8:20-bk-04253-CED     Doc 1     Filed 06/01/20   Page 38 of 41
Outdoor By Design LLC                  Aldora Aluminum & Glass                  CEC Motor and Utility Services
7839 Fruitville Road                   PO Box 41087                             14555 Barber Ave
Sarasota, FL 34240                     Charleston, SC 29423-1087                Warren, MI 48088
       }
       b
       k
       1
       {
       C
       r
       e
       d
       i
       t
       o
       A
       s
       M
       a
       x




Benjamin G. Martin, Esq.               Alpha Resources, LLC                     Cima Energy Solutions
Law Offices of Benjamin Martin         PO BOX 1550                              PO Box 746225
1620 Main Street, Ste. 1               Windermere, FL 34786                     Atlanta, GA 30374-6225
Sarasota, FL 34236


United States Trustee                  Amerian Industrial Truck Service         Cintas Fire
501 E.Polk St., Ste 1200               3547 53rd Ave W                          PO Box 525414
Tampa, FL 33602                        Bradenton, FL 34210                      Cincinnati, OH 45263-6525



24Capital, LLC                         Anne C. Hazell                           Coastal Construction Products
31-10 37th Ave.                        103 North Lane                           3401 Phillips Hwy
Long Island City, NY 11101             Osprey, FL 34229                         Jacksonville, FL 32207



AAP Indutrial                          Art Precision Metal Products             Commercial Fire & Communicatons
1634 Barber Road                       1465 Strong Ave                          PO Box 1350
Sarasota, FL 34240                     Copiague, NY 11726                       Largo, FL 33779-1350



Action Upholstery                      AT Mold                                  Commerical Visions
2227 72nd Ave E                        2451 NW 77th Terrace                     Tammy Camp
Sarasota, FL 34243                     Miami, FL 33147                          2413 Donoma Dr W
                                                                                Nokomis, FL 34275


Ad-Vance Talent                        Badger Bob's Plumbing                    Compressed Air Systems
3911 Golf Park Loop                    215 Interstate Blvd.                     9303 Stannum Street
Suite 103                              Sarasota, FL 34240                       Tampa, FL 33619
Bradenton, FL 34203


Adecco Employment Services             Benada Aluminum                          Cool Today Plumbing
2201 Cantu Ct #103                     PO Box 1209                              6143 Clark Center Ave.
Sarasota, FL 34232                     Winter Park, FL 32790-1209               Sarasota, FL 34238



Airgas                                 Benefit Intelligence Inc.                Copies Plus Inc.
PO Box 734672                          4862 Baseline Rd #101                    1680 South Tamiami Trail
Dallas, TX 75373-4672                  Mesa, AZ 85206                           Unit B
                                                                                Venice, FL 34293-1601


Alarm & Entertainment Services, Inc    Bill Echols                              Cornerstone Global Services
3317 North Chamberlain Blvd            5204 Beacon Road                         5550 Executive Drive
North Port, FL 34286                   Palmetto, FL 34221                       Suite 240
                                                                                Tampa, FL 33609
                        Case 8:20-bk-04253-CED    Doc 1      Filed 06/01/20   Page 39 of 41
Coverall                               FedEx Freight                            International Casual Furnishings
2955 Momemtum Place                    PO Box 223125                            1912 Eastchester Drive
Chicago, IL 60689                      Pittsburgh, PA 15251-2125                Suite 100
                                                                                High Point, NC 27265


Department of Financial Services       Final Finish                             James D. Milligan
Division of Worker's Compensation      1510 9th St W                            P.O. Box 2057
Tallahassee, FL 32314                  Bradenton, FL 34205                      Traverse City, MI 49685



Eastern Metal Supply Company           FL Elevator                              Jive Communications
3600 23rd Ave South                    4230 Derek Way                           2570 W. 600 N.
Lake Worth, FL 33461                   Sarasota, FL 34233                       Lindon, UT 84042



Edmunds Metal                          Florida Dept. of Revenue                 K-M Industrial Products, Inc.
6111 15th Street East                  5050 W. Tennesssee St.                   PO Box 1285
Bradenton, FL 34203                    Tallahassee, FL 32399-0110               620 Monroe St
                                                                                Oxford, GA 30054


Executive Express Carrier Services     Four Winds Network                       Lample Stamping and Manufactoring
2510 Tamiami Trail N #A                72 Saraosta Center Blvd.                 2908 29th ave East, Suite B
Nokomis, FL 34275                      Sarasota, FL 34240                       Bradenton, FL 34208



Express Garden                         Graybar Financial Services               Mac Papers
B1-101 & 201                           c/o Vendor Services Center               PO Box 930513
40 Da Jung Zhong Road                  ISAOA                                    Atlanta, GA 31193-0513
Guangzhou, China 510095                PO Box 15270
                                       Irvine, CA 92623

Fahey Pest & Lawn Maintenance          Great American Financial Services        Marlin Business Bank
PO Box 4093                            625 First Street SE                      300 Fellowship Road
Sarasota, FL 34230                     Cedar Rapids, IA 52401                   Mount Laurel, NJ 08054



Fasco Distributors                     Great Leisure USA, LLC                   Matthew McCormick
4450 Greenwood Stables                 6264 Nesbit Road                         390 Main Street
Sarasota, FL 34235                     Fitchburg, WI 53719                      Suite 2
                                                                                Barrington, MA 02130


Fastenal                               Green Capital Funding, LLC               MLC Cad Systems
PO Box 978                             116 Nassau Street                        4625 W William Cannon Drive
Winona, MN 55987-0978                  Suite 804                                Austin, TX 78749
                                       New York, NY 10038


FedEx Parcel                           GS1                                      Outdoor Experience
PO Box 660481                          PO Box 78000                             5204 Beacon Road
Dallas, TX 75266-0481                  Detroit, MI 48278-1271                   Palmetto, FL 34221
                         Case 8:20-bk-04253-CED    Doc 1       Filed 06/01/20   Page 40 of 41
Palm Printing                           Rosenthal and Rosenthal, Inc.             Super Chem Inc.
6001-A Business Blvd                    1370 Broadway                             1801 North East Ave
Sarasota, FL 34240                      New York, NY 10018                        Sarasota, FL 34234



Patio Products                          RPC Florida, LLC                          Superior Rigging & Erecting Co.
4201 North Dixie Hwy                    14 Crestline Court                        3250 Woodstock Road
Boca Raton, FL 33431                    Owings Mills, MD 21117                    Atlanta, GA 30316



PCA Corrugated & Display, LLC           RPC Florida, LLC                          Supreme Energy
PO Box 12485                            14 Crestline Ct.                          532 Freeman Street
Newark, NJ 07101-3585                   Owings Mills, MD 21117                    Orange, NJ 07050



Peidmont Plastics                       Seko Worldwide                            SureCrete Design Problems
PO Box 931291                           1100 Arlington Heights Road               15246 Citrus County Drive
Atlanta, GA 31193-1291                  Suite 600                                 Dade City, FL 33523
                                        Itasca, IL 60143


Pillows & Fibers Inc.                   Skillpath                                 Teco Gas
605 West 17th Street                    6900 Squibb Road                          PO Box 31318
Hialeah, FL 33010                       Mission, KS 66202                         Tampa, FL 33631-3318



Porter Precision Products               SRQ Industrial LLC                        Terry Supply Company
2734 Banning Road                       2383 Industrial Road                      6211 17th Street East
Cincinnati, OH 45239                    Sarasota, FL 34234                        Bradenton, FL 34203



Quest Diagnostics                       Stafast                                   The Outdoor GreatRoom Company LL
PO Box 740709                           5005 Lake Shore Blvd.                     14400 Southcross Drive West
Atlanta, GA 30374-0709                  Painesville, OH 44077                     Suite 100
                                                                                  Burnsville, MN 55306


Regions Bank                            Suburban Propane                          Tri-H Metal Products
201 Milan Parkway                       6991 15th St. E.                          581 21st Street East
Birmingham, AL 35211                    Sarasota, FL 34243                        Bradenton, FL 34203



Regions Bank                            Sun 3D                                    Trinity Graphic USA Inc
P.O. Box 11007                          2550 N Powerline Road                     855 Tallevast Road
Birmingham, AL 35288-0001               Suite 104                                 Suite C
                                        Pompano Beach, FL 33069                   Sarasota, FL 34243


Revenue Systems Inc                     Sun Graphic Text                          Trulite Glass & Aluminum Solutions
2196 Main Street J                      2310 Whitfiled Park Avenue                3130 63rd Ave East
Dunedin, FL 34698                       Sarasota, FL 34243                        Bradenton, FL 34203
                          Case 8:20-bk-04253-CED    Doc 1       Filed 06/01/20   Page 41 of 41
Twitchell                                WMCV Phase 3 SPE, LLC
PO Box 2153                              Attn: General Counsel
Birmingham, AL 35287-3490                475 S. Grand Central Pkwy
                                         Suite 1615
                                         Las Vegas, NV 89106

Uline                                    Wurth Action Bolt and Tool Company
PO Box 88741                             PO Box 1449
Chicago, IL 60680-1741                   Lake Worth, FL 33460



Ultrafabrics                             WWEX
PO Box 844254                            801 Laurel Oak Drive
Boston, MA 02284-4254                    Suite 702
                                         Naples, FL 34108


Universal Foam Products                  Christoher Morrison, Esq.
16 Stenersen Lane                        1432 First St.
Suite 4B                                 Suite 1
Cockeysville, MD 21030                   Sarasota, FL 34236


Victory Packaging                        Mark E. Ferrario, Esq.
PO Box 844138                            Greenberg Trauig, LLP
Dallas, TX 75284-4138                    10845 Griffith Peak Drive
                                         Suite 600
                                         Las Vegas, NV 89135

Vinyl Tech LTD
179 Straits Lane
Killbuck, OH 44637



Water Boy
4454 19th Street Ct E
Bradenton, FL 34203



Water Equipment Technologies
451 Interstate Court
Sarasota, FL 34240



Watson Electric
6900 68th Ave.
Pinellas Park, FL 33781



WebBank
c/o Can Capital, Inc.
2015 Vaughn Rd., N.W. Bldg 500
Kennesaw, GA 30144
